Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 1 of 31 PageID #: 14896
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 2 of 31 PageID #: 14897
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 3 of 31 PageID #: 14898
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 4 of 31 PageID #: 14899
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 5 of 31 PageID #: 14900
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 6 of 31 PageID #: 14901
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 7 of 31 PageID #: 14902
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 8 of 31 PageID #: 14903
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 9 of 31 PageID #: 14904
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 10 of 31 PageID #: 14905
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 11 of 31 PageID #: 14906
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 12 of 31 PageID #: 14907
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 13 of 31 PageID #: 14908
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 14 of 31 PageID #: 14909
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 15 of 31 PageID #: 14910
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 16 of 31 PageID #: 14911
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 17 of 31 PageID #: 14912
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 18 of 31 PageID #: 14913
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 19 of 31 PageID #: 14914
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 20 of 31 PageID #: 14915
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 21 of 31 PageID #: 14916
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 22 of 31 PageID #: 14917
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 23 of 31 PageID #: 14918
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 24 of 31 PageID #: 14919
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 25 of 31 PageID #: 14920
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 26 of 31 PageID #: 14921




                                          ó
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 27 of 31 PageID #: 14922
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 28 of 31 PageID #: 14923
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 29 of 31 PageID #: 14924
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 30 of 31 PageID #: 14925




                                prima facie




                     Excluded
                                                           prima facie
Case 1:17-cv-05228-NGG-VMS Document 304 Filed 11/14/20 Page 31 of 31 PageID #: 14926
